DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 10, 2021 has been entered.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “the control is configured to” in claims 2, 10, and 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-11, 13-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Masaomi et al. (JP 2016030077A; previously of record) hereinafter Masaomi.
Regarding Claim 1, Masaomi discloses (see Paragraphs 76-77, 90, 91, and Figures 6A, 6B, 7A, 7B, and Modified Figure 9 hereinafter MF9) an apparatus comprising: a basket device (10A) comprising a basket section (12) movable between a collapsed configuration and a deployed configuration (see Figures 6A and 6B; Paragraph 71 and 90 [90 describes 10A as basically configured as described above]); and a sheath (14) on the basket device, where the basket device and the sheath are configured to longitudinally slide relative to each other, where the basket section comprises at least two groups of loop petals comprising a first group including at least two first loop petals (62, 66) and a second group including at least two second loop petals (60, 64A), where the first loop petals have a different size than the second loop 

    PNG
    media_image1.png
    1005
    1406
    media_image1.png
    Greyscale

Modified Figure 9
Regarding Claim 2, Masaomi further discloses (see Paragraphs 60, 61, 65, and Figures 6A, 6B, 7A, 7B, and MF9 ) a control (70, 74; this limitation is interpreted under 112(f) as discussed in the claim interpretation section above; the corresponding structure in Applicant’s specification for performing the specified function is to move the sheath and basket device relative to each other is a handle with three [or more, or less] actuators and control wires, or any suitable type of controller as disclosed at paragraphs [21 and 26]; Masaomi discloses 70,74 at paragraph [61 and 65], which is the same or equivalent to Applicant’s disclosed structure, therefore Masaomi discloses a control as claimed) connected to the basket device (10A) and the sheath (14), where the control is configured to longitudinally move the basket device and the sheath relative to each 
Regarding Claim 3, Masaomi further discloses (see Paragraph 89 and MF9) the first group of loop petals (62, 66; see Paragraph 89) are sized and shaped to be moved at a different rate than the second group of loop petals (60, 64) by the sheath as the basket device and the sheath are longitudinally slid relative to each other (the second group of loop pedals,60 and 64, have a larger distance to expand or compress due to having a larger radius than the first group of loop petals, 62 and 66; see MF9). 
Regarding Claim 4, Masaomi further discloses (see Paragraph 70, 89, Figure 7A, 7B and MF9) the basket section (12) is sized and shaped such that as the basket device (10A) and the sheath are longitudinally slid relative to each other, contact between the basket section (12) and the sheath (14) is configured to start to move the at least two second loop petals (60, 64A; see MF9) towards each other before the contact between the basket section and the sheath causes at least two first loop petals (62, 66) to start to move the towards each other (the second loop petals, 60 and 64A, have a larger radius therefore are in contact with the sheath and compress/move inward before the first loop petals with a smaller radius contact the sheath and begins to compress/move inward; see Paragraph 70 and Figures 7A and 7B).
Regarding Claim 6, Masaomi further discloses (see Paragraph 90 and MF9) the first group of loop petals (62, 66) and the second group of loop petals (60, 64A) are configured to be moved onto contact with an object (X) as the sheath (14) is longitudinally slid on the basket device (10A; see Paragraph 90), and where the second group of loop petals (60, 64A) is configured to contact the object before the first group of 
Regarding Claim 7, Masaomi further discloses (see MF9) the first loop petals (58, 66) are smaller than the second loop petals (60, 64A).
Regarding Claim 8, Masaomi further discloses (see MF9) that each of the first loop petals (62, 66) are located at a same side of the basket section as a respective one of the second loop petals (60, 64A; see MF 9: 66 and 64A share a same side of the basket section as well as 60 and 62 share a same side of the basket section).
Regarding Claim 9, Masaomi discloses (see Paragraphs 90, 91, Figures 6A, 6B, 7A, 7B, and MF9) an apparatus comprising: a basket device (10A) comprising a basket section (12) movable between a collapsed configuration and a deployed configuration (see Figure 6A and 6B; Paragraph 71 and 90 [90 describes 10A as basically configured as described above]); and a sheath (14) on the basket device, where the basket device and the sheath are configured to longitudinally slide relative to each other, where the basket section comprises at least two groups of petals comprising a first group of petals (62, 66; see MF9) and a second group of petals (60, 64A), where the first group of petals are sized and shaped to be moved at a different rate than the second group of petals by the sheath (the second group of loop pedals, 60 and 64, have a larger distance to expand or compress due to having a larger radius than the first group of loop petals, 62 and 66) as the basket device and the sheath are longitudinally slid relative to each other (see Paragraphs 90-91 and Figures 6A and 6B), and where in the 
Regarding Claim 10
Regarding Claim 11, Masaomi further discloses (see Paragraph 70 and Figures 7A, 7B, and MF9) the basket section (12) is sized and shaped such that as the basket device (10A) and the sheath (14) are longitudinally slid relative to each other, contact between the basket section and the sheath is configured to start to move the at least two second petals (60, 64A; see MF9) towards each other before the contact between the basket section and the sheath causes at least two first petals (62, 66) to start to move the towards each other (the second loop petals, 60 and 64A, have a larger radius therefore are in contact with the sheath and compress/move inward before the first loop petals with a smaller radius contact the sheath and begins to compress/move inward; see Paragraph 70, Figures 7A, and 7B).
Regarding Claim 13, Masaomi further discloses (see Paragraph 67 and MF9) the first group of petals (62, 66) and the second group of petals (60, 64A) are configured to be moved onto contact with an object (X) as the sheath (14) is longitudinally slid on the basket device (10A; see Paragraph 67), and where the second group of petals is configured to contact the object before the first group of petals contact the object (the second group of petals, 60 and 64A, have a larger radius that surrounds the first group of petals, 62 and 66, resulting in the outer group of petals, second group: 60 and 64A, contacting the object prior to the inner group of petals, first group: 62 and 66; see MF9).
Regarding Claim 14, Masaomi further discloses (see MF9) the first petals (62, 66) are smaller than the second petals (60, 64A).
Regarding Claim 15
Regarding Claim 16, Masaomi discloses (see Paragraphs 76-77, 91, Figures 6A, 6B, 7A, 7B, and MF9) providing or obtaining a basket device (10A) comprising a basket section (12) movable between a collapsed configuration and a deployed configuration (see Figures 6A and 6B), where the basket section comprises at least two groups of loop petals comprising a first group including at least two first loop petals (62,66) and a second group including at least two second loop petals (60, 64A), where the first loop petals have a different size than the second loop petals (see MF9); and connecting a sheath (14) to the basket device, where the basket device and the sheath are configured to longitudinally slide relative to each other, [[and]] where the first group of petals are sized and shaped to be moved by the sheath at a different rate than the second group of petals as the basket device (the second group of loop pedals, 60 and 64, have a larger distance to expand or compress due to having a larger radius than the first group of loop petals, 62 and 66) and the sheath are longitudinally slid relative to each other (see Figures 6A and 6B), and where in the deployed configuration, the first group of loop petals extends longitudinally beyond a distal end of the sheath by a first distance and the second group of loop petals extends longitudinally beyond the distal end of the sheath by a different second distance (see MF9) such that distal ends of the first loop petals are free from physical contact with distal ends of the second loop petals (MF9 does not explicitly show contact of the pedals with each other. Furthermore, Meriam-Webster defines “end” as [1] the part of an area that lies at the boundary, [2] the point where something ceases to exist, and/or [3] the extreme or last part lengthwise. In all of these cases, the length of the first and second petal loops would have to be the same length for that to occur; i.e. if the first and second petal loops were touching [it 
Regarding Claim 17, Masaomi further discloses (see Paragraphs 60-61 and Figures 6A, 6B, 7A, and 7B) a control (70, 74; this limitation is interpreted under 112(f) as discussed in the claim interpretation section above; the corresponding structure in Applicant’s specification for performing the specified function is to move the sheath and basket device relative to each other as disclosed at paragraphs [21 and 26]; Masaomi discloses 70,74 at paragraph [61 and 65], which is the same or equivalent to Applicant’s disclosed structure, therefore Masaomi discloses a control as claimed) to the basket device (10A) and the sheath, where the control is configured to longitudinally move the basket device and the sheath (14) relative to each other to close the basket section on an object (X; see Paragraphs 60-61 and Figures. 4, 6A, 6B, 7A, and 7B).
Regarding Claim 18
Regarding Claim 20, Masaomi further discloses (see MF9) the basket device (10A) comprises the first group of loop petals (62, 66) and the second group of loop petals (60, 64A) being configured to be moved onto contact with an object (X) as the sheath (14) is longitudinally slid on the basket device, and where the second group of loop petals is configured to contact the object before the first group of loop petals contact the object (the second group of petals, 60 and 64A, have a larger radius surround the first group of petals, 62 and 66, resulting in the outer group of petals, second group: 60 and 64A, contacting the object prior to the inner group of petals, first group: 62 and 66; see MF9).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Masaomi (JP 2016030077A) in view of Walish et al. (US Publication 2016/0256179; previously of record) hereinafter Walish (previously of record).
Regarding Claims 5, 12, and 19, Masaomi discloses all the elements of Claim 1, 9, and 16 respectfully as stated above. 
However, Masaomi does not disclose the first loop petals having a substantially straight profile and the second loop petals have a curved profile. 
Walish teaches (see Paragraph 33, Figures 4A, and 4B) the first loop petals (318, 320; see Figures 4A and 4B) have a substantially straight profile, and where the second loop petals have a curved profile (316, 322) in the same field of endeavor of the purpose to allow the loop petals to operate as a release mechanism (see Paragraph 33). 
It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Masaomi’s device with first loop petals having a substantially straight profile and second loop petals having a curved profile as taught by Walish in order to allow the loop petals to operate as a release mechanism.
Response to Arguments
Applicant's arguments filed May 10, 2021 have been fully considered but they are not persuasive. The applicant argues that the first loop petals are not free from physical contact with distal ends of the alleged second loop petals, and a distal end of the alleged first group of petals does not remain physical separated from a distal end of the alleged second group of petals (Page 10 of Applicant’s response). However, MF9 .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T HICKS whose telephone number is (571)272-2487.  The examiner can normally be reached on Monday-Thursday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JOSHUA T HICKS/Examiner, Art Unit 3771                                                                                                                                                                                                        

/SHAUN L DAVID/Primary Examiner, Art Unit 3771